       Case 4:19-cv-00256-JAJ-SBJ Document 58-2 Filed 01/28/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


 SUSAN L. ROWE, CHRISTINE M.
 KLEIBER, TAMMY D. BURDEN, JULIE A.
 SCHROPP, STACEY L. GOOD, individually
 and on behalf of themselves and others
 similarly situated,

      Plaintiffs,                                            Case No. 4:19-CV-00256-JAJ-SBJ

 v.

 KIMBERLY KAY REYNOLDS, in her                             DEFENDANTS’ STATEMENT OF
 official capacity as Governor State of Iowa,             UNDISPUTED MATERIAL FACTS
 JAMES M. KURTENBACH, in his official                   IN SUPPORT OF PARTIAL SUMMARY
 capacity with Iowa Department of                                 JUDGMENT
 Administrative Services; and the STATE OF
 IOWA,

      Defendants.


        COME NOW Defendants and, pursuant to Federal Rule of Civil Procedure 56 and Local

Rule 56(a)(3), submit their Statement of Undisputed Material Facts in support of their Motion for

Partial Summary Judgment:

        1.          Plaintiffs filed this purported Class Action Complaint on June 28, 2019, in the Iowa

District Court for Polk County. MSJ APP. 03.

        2.          Count I alleges a violation of the overtime requirements of the Fair Labor Standards

Act under 29 U.S.C. § 207. MSJ APP. 11-12 at ¶¶ 44-52.

        3.          Count II alleges a violation of the Iowa Wage Payment Collection Law under

chapter 91A for failing to pay overtime. MSJ APP. 12-13 at ¶¶ 53-64.

        4.          Defendants later removed the case to this Court on August 14, 2019. (Doc. 1).
Case 4:19-cv-00256-JAJ-SBJ Document 58-2 Filed 01/28/21 Page 2 of 2




                                      Respectfully submitted,

                                      THOMAS J. MILLER
                                      Attorney General of Iowa

                                      /s/ Molly M. Weber
                                      MOLLY M. WEBER (AT0008313)
                                      /s/ Ryan Sheahan
                                      RYAN SHEAHAN (AT0014279)
                                      /s/ Samuel P. Langholz
                                      SAMUEL P. LANGHOLZ
                                      Assistant Attorneys General
                                      Hoover State Office Building
                                      Des Moines, IA 50319
                                      (515) 281-5309
                                      molly.weber@ag.iowa.gov
                                      ryan.sheahan@ag.iowa.gov
                                      sam.langholz@ag.iowa.gov
                                      ATTORNEYS FOR DEFENDANTS

                                                         PROOF OF SERVICE

                                   The undersigned certifies that the foregoing instrument was served
                                 upon each of the persons identified as receiving a copy by delivery in the
                                 following manner on January 28, 2021:

                                          U.S. Mail                          FAX
                                          Hand Delivery                      Overnight Courier
                                          Federal Express                    Email
                                          PACER

                                 Signature: /s/ Audra Drish




                                 2
